ORDER

PER CURIAM.
Jarrell Johnson (Defendant) appeals the judgment of the Circuit Court of the City of St. Louis convicting him of one count of first-degree murder, one count of first-degree robbery, and two counts of armed criminal action. Defendant contends the trial court: (1) clearly erred in denying his motion to suppress and admitting into evidence his videotaped statement to detectives; and (2) plainly erred in refusing Defendant’s proposed jury instruction. We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).